 
EXHIBIT 10.1


SIXTH AMENDMENT TO
TERM CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO TERM CREDIT AGREEMENT (this “Sixth Amendment”) is
entered into effective as the Sixth Amendment Closing Date (as defined below)
between RANCHER ENERGY CORP., a Nevada corporation (“Borrower”), and GASROCK
CAPITAL LLC, a Delaware limited liability company (“Lender”).  Capitalized terms
used but not defined in this Sixth Amendment have the meaning given them in the
Credit Agreement (as defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Term Credit Agreement
dated as of October 16, 2007 (as amended by that certain First Amendment thereto
dated October 22, 2008, that certain Second Amendment thereto dated April 30,
2009, that certain Third Amendment thereto dated May 8, 2009, that certain
Fourth Amendment thereto dated May 13, 2009 and Fifth Amendment thereto dated
May 19, 2009, and as amended, restated or supplemented from time to time, the
“Credit Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Sixth Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.           Specific Amendments to Credit Agreement.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by
revising the following definition in its entirety to read as follows:
 
“Maturity Date” means the earliest of (a) May 27, 2009, (b) the date on which
all Obligations (other than the obligations under any ORRI Conveyance and
indemnity obligations and similar obligations that expressly survive the
termination of the Loan Documents) have been paid in full and this Agreement has
terminated, and (c) the date on which Lender notifies Borrower of the
acceleration of payments of all or any portion of the Obligations based on the
occurrence of an Event of Default.
 
Section 1.1, Defined Terms, of the Credit Agreement is hereby amended by adding
the following definition in its proper alphabetical order thereto:
 
“Sixth Amendment Closing Date” means May 21, 2009.
 
2.           Conditions to Closing Sixth Amendment.  Unless specifically waived
in writing by Lender, this Sixth Amendment shall be effective once Lender shall
have received the following documentation, each in form and substance
satisfactory to Lender and its legal counsel, in their sole discretion:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
this Sixth Amendment executed by Borrower and Lender; and

 
 
(b)
such other documents as Lender may reasonably request.

 
3.           Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Sixth Amendment, (b) this Sixth
Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Sixth Amendment to be effective and (d) the
execution and delivery of this Sixth Amendment does not violate its
organizational documents.  The representations and warranties made in this Sixth
Amendment shall survive the execution and delivery of this Sixth Amendment.  No
investigation by Lender is required for Lender to rely on the representations
and warranties in this Sixth Amendment.


4.           Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Sixth
Amendment.  Except as affected by this Sixth Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Sixth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrower hereby reaffirms its obligations
under the Loan Documents to which it is a party and agrees that all Loan
Documents to which they are a party remain in full force and effect and continue
to be legal, valid, and binding obligations enforceable in accordance with their
terms (as the same are affected by this Sixth Amendment).  Borrower hereby
releases Lender from any liability for actions or omissions (other than any
liability resulting from Lender’s gross negligence or willful misconduct) in
connection with the Credit Agreement and the other Loan Documents prior to the
Sixth Amendment Closing Date.


5.           Miscellaneous.


(a)           No Waiver of Defaults.  This Sixth Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document not expressly referred to in this Sixth Amendment, or
(B) any present or future violation of, or default under, any provision of the
Loan Documents, or (ii) a waiver of Lender’s right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Sixth Amendment must be in form and
substance satisfactory to Lender and its counsel.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Headings.  The headings and captions used in this Sixth Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Sixth Amendment, the Credit Agreement, or the other Loan
Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Sixth Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)           Successors and Assigns.  This Sixth Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
(f)           Multiple Counterparts.  This Sixth Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document.  All counterparts must be construed together to constitute
one and the same instrument.  This Sixth Amendment may be transmitted and signed
by facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)           Governing Law.  THIS SIXTH AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)           Arbitration.  Upon the demand of any party to this Sixth
Amendment, any dispute shall be resolved by binding arbitration as provided for
in Section 12.1 of the Credit Agreement.
 
(i)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement Between Borrower and Lender and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.


[Signatures appear on the next page.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Sixth Amendment is executed as of the Sixth Amendment
Closing Date.



 
BORROWER:
     
RANCHER ENERGY CORP.,
 
a Nevada corporation
       
By:
/s/ John Works
   
John Works
   
President & Chief Executive Officer



Signature Page to the Sixth Amendment to
Term Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
     
GASROCK CAPITAL LLC,
 
a Delaware limited liability company
       
By:
/s/ Marshall Lynn Bass
   
Marshall Lynn Bass
   
Principal



Signature Page to the Sixth Amendment to
Term Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

GUARANTOR’S CONSENT AND AGREEMENT
TO
SIXTH AMENDMENT TO TERM CREDIT AGREEMENT
 
Guarantor executes this Sixth Amendment for purposes of acknowledging and
agreeing to the Credit Agreement, as amended by this Sixth Amendment, and hereby
expressly ratifies and confirms its liability under its Guaranty dated October
16, 2007 executed in favor of Lender and confirms that such liability continues
in full force and effect with respect to the indebtedness of Borrower covered by
the Credit Agreement, as amended by this Sixth Amendment, as same may be further
restated, amended, modified, renewed, or rearranged from time to time.



 
RANCHER ENERGY WYOMING, LLC
 
a Wyoming limited liability company
       
By:
RANCHER ENERGY CORP.,
   
its sole Manager
       
By:
/s/ John Works
   
John Works
   
President & Chief Executive Officer



Signature Page to the Sixth Amendment to
Term Credit Agreement

 
 

--------------------------------------------------------------------------------

 